Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s arguments filed 06/15/2022 have been fully considered but they are not persuasive.
The applicant argues that Itoh et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Sawatari (figures 1-2) discloses a transmittance-variable film as claimed including a transmittance-variable liquid crystal layer (4; see at least paragraph 0043) comprising liquid crystals, and a second substrate (2b) in sequence, wherein the first substrate comprises a first alignment film (3b; see at least paragraph 0043), wherein the first alignment film does not contain a liquid crystal, wherein the second substrate comprises a second alignment film (4), wherein the second alignment film contains liquid crystals.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The examiner is not sure what “non-reactive liquid crystals” are being implied to.  As known in the LC art, all liquid crystals will react to lights and fields.  For examining purposes, the examiner assumes they are liquid crystals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawatari (US 2008/0124493) in view of Xu (US 2013/0222751); further in view of Itoh et al. (US 6,094,252).
Regarding claim 1, Sawatari (figures 1-2) discloses a transmittance-variable film comprising:
a first substrate (1b), 
a transmittance-variable liquid crystal layer (4; see at least paragraph 0043) comprising liquid crystals, and 
a second substrate (2b) in sequence, 
wherein the first substrate comprises a first alignment film (3b; see at least paragraph 0043), 
wherein the first alignment film does not contain a liquid crystal, 
wherein the second substrate comprises a second alignment film (4), 
wherein the second alignment film contains liquid crystals, 
wherein the oriented liquid crystals are reactive liquid crystals, 
wherein the first alignment film is directly on the transmittance-variable liquid crystal layer.
Sawatari teaches the limitations as shown in the rejection of claim 1 above.  However, Sawatari is silent regarding a transmittance-variable liquid crystal layer comprising a dichroic dye; wherein the second alignment film contains splay oriented liquid crystals and the average tilt angle of the second alignment film.  
Itoh et al. (figures 1-14) teaches wherein the transmittance-variable liquid crystal layer comprises liquid crystals and a dichroic dye.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules as taught by Itoh et al. in order to increase the display quality of the film.
Xu (figures 1-3) teaches wherein the second alignment film contains splay oriented liquid crystals, wherein the splay oriented liquid crystals are reactive liquid crystals, wherein the second alignment film is directly on the transmittance-variable liquid crystal layer (102), wherein the second alignment film has an average tilt angle of 0.2 degrees to 20 degrees (0 to 10 degrees; see at least paragraph 0029) and the transmittance-variable liquid crystal layer has horizontal orientation when no voltage is applied, wherein the transmittance-variable liquid crystal layer is horizontally oriented according to the average tilt angle of the liquid crystal alignment film (see at least paragraph 0032).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules as taught by Song et al. in order to widen a viewing angle of the vertical alignment mode liquid crystal display device becomes and increase a contrast ratio of the vertical alignment mode liquid crystal display device.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

The limitation, “wherein the transmittance-variable liquid crystal layer is horizontally oriented according to the average tilt angle of the liquid crystal alignment film” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Itoh et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 9, Sawatari (figures 1-2) discloses wherein the first substrate further comprises a first electrode film and the first alignment film is formed on the first electrode film, and the second substrate further comprises a second electrode film and a third alignment film formed on the second electrode film, wherein the third alignment film does not contain a liquid crystal, and the second alignment film is formed on the third alignment film (3a).
Regarding claim 10, Sawatari (figures 1-2) discloses wherein the first and third alignment films are each a photo-alignment film.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Regarding claim 11, Itoh et al. (figures 1-14) discloses a ball spacer between the first substrate and the second substrate.  
Regarding claim 14, Itoh et al. (figures 1-14) discloses teaches wherein the ball spacer comprises at least one selected from the group consisting of a carbon-based material, a metal-based material, an oxide-based material, and a composite material (glass spacer).
Regarding claim 15, Sawatari (figures 1-2) discloses wherein the splay oriented liquid crystals is-are a reactive liquid crystals (see at least paragraph 0029).
Regarding claim 16, Itoh et al. (figures 1-14) discloses wherein the transmittance-variable film realizes a clear state upon horizontal orientation and a dark state upon vertical orientation, wherein a transmittance of the transmittance-variable film at the clear state is 40% or more and the transmittance at the dark state is 5% or less.
The limitation, “wherein the transmittance-variable film realizes a clear state upon horizontal orientation and a dark state upon vertical orientation” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Ono discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh et al. in view of Xu and Itoh et al.; further in view of Koma (US 2004/0160561).
Regarding claims 18-20, Itoh et al. as modified by Xu and Itoh et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Itoh et al. as modified by Xu and Itoh et al. is silent regarding wherein the liquid crystal alignment film has a thickness of 300 nm to 3000 nm.  Koma (figure 7) teaches wherein the liquid crystal alignment film has a thickness of 300 nm to 3000 nm (in at least paragraph 0063).  In addition, Koma (figure 7) teaches wherein the transmittance-variable liquid crystal layer has a reverse tilt domain size of 80 mu.m or less and wherein the transmittance-variable liquid crystal layer has a reverse tilt domain size of 10 mu.m to 80 mu.m (in at least paragraph 0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Koma in order to obtain preferable pixel dividing and a wider range of visibility.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the alignment layer as taught by Koma as taught by Ono, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871